             Case 3:18-cv-05105-RJB Document 239 Filed 02/14/19 Page 1 of 11



 1                                                                    The Honorable Robert J. Bryan
                                                                        Trial Date: August 19, 2019
 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT TACOMA

 9   DONALD VARNEY AND MARIA                             No. 3:18-cv-05105-RJB
     VARNEY, husband and wife,
10                                                       DEFENDANT GENERAL ELECTRIC
                    Plaintiffs,                          COMPANY’S MOTION FOR
11                                                       SUMMARY JUDGMENT
            v.
12                                                       NOTED ON MOTION CALENDAR:
     AIR & LIQUID SYSTEMS                                March 8, 2019
13   CORPORATION; et al.,
                                                         ORAL ARGUMENT REQUESTED
14                  Defendants.

15

16

17                                    I.     RELIEF REQUESTED
18          Pursuant to Fed. R. Civ. P. 56, defendant General Electric Company (“General Electric”)
19   asks the Court to dismiss Plaintiff’s claims against it. Plaintiff alleges decedent Donald Varney
20   contracted mesothelioma due to asbestos exposure during his career as a shipyard worker between
21   1957 and 1972. While Plaintiff makes these allegations against all named defendants, there is no
22   admissible evidence Mr. Varney was exposed to respirable asbestos from a product manufactured,
23   sold, or supplied by General Electric. On that basis, there is no evidence from which a reasonable
24   juror could conclude that Mr. Varney’s alleged disease was caused by General Electric. Dismissal as
25   a matter of law is warranted.
26          //



     DEFENDANT GENERAL ELECTRIC COMPANY’S                               TANENBAUM KEALE, LLP
                                                                           One Convention Place
     MOTION FOR SUMMARY JUDGMENT - 1                                     701 Pike Street, Suite 1575
     Case No.: 3:18-cv-05105-RJB                                             Seattle WA 98101
                                                                               206.620.4450
              Case 3:18-cv-05105-RJB Document 239 Filed 02/14/19 Page 2 of 11



 1                                       II.         STATEMENT OF FACTS

 2           This asbestos-wrongful death case was originally filed as a personal injury claim in Pierce

 3   County Superior Court against forty-five (45) defendants on February 2, 2018.1 Plaintiff alleges Mr.

 4   Varney was exposed to asbestos while working as a marine machinist at Puget Sound Naval

 5   Shipyard (PSNS) and Hunter’s Point Naval Shipyard (HPNS), and while performing automotive

 6   repair work. 2

 7           Shortly after the filing of the Complaint, Mr. Varney passed away on February 8, 2018. 3 Mr.

 8   Varney died before he could be deposed in this case. To date, there is no admissible evidence to

 9   establish Mr. Varney worked with around an asbestos-containing product manufactured, sold or
10   supplied by General Electric. No fact witnesses have been presented to establish Mr. Varney’s
11   claims against General Electric, and no admissible evidence offered to establish his proximity,
12   location, duration of use, and manner of use of asbestos-containing products he encountered at PSNS
13   and HPNS. In the absence of any fact witnesses, admissible documents or testimony to establish
14   Plaintiff’s claims, dismissal of all claims against General Electric is warranted and appropriate.
15                                     III.      EVIDENCE RELIED UPON

16           General Electric’s Motion for Summary Judgment is based on the records, documents and

17   pleadings on file, and the Declaration of Christopher S. Marks in Support of General Electric’s

18   Motion for Summary Judgment, with exhibit.

19                                             IV.    ISSUE PRESENTED

20           Is Summary Judgment appropriate where Plaintiff fails to set forth any admissible evidence

21   Mr. Varney was exposed to respirable asbestos fibers from products manufactured and/or supplied

22   by General Electric and, on that basis, where there is insufficient evidence to establish exposure

23   and/or causation under any theory of liability pursued by Plaintiff?

24
     1
       See, Complaint (EFC No. 19-2). This was the second filing of the matter, that was originally filed on diversity
25   grounds in U.S. District Court for the Western District of Washington at Seattle, and later dismissed for lack of
     diversity. See Declaration of Christopher S. Marks in Support of General Electric’s Motion for Summary Judgment
26   (Marks Decl.) ¶ 2.
     2
       Complaint at 5 (ECF No. 19-2)
     3
       Death Certificate, Ex. A to Marks Decl.

     DEFENDANT GENERAL ELECTRIC COMPANY’S                                         TANENBAUM KEALE, LLP
                                                                                     One Convention Place
     MOTION FOR SUMMARY JUDGMENT - 2                                               701 Pike Street, Suite 1575
     Case No.: 3:18-cv-05105-RJB                                                       Seattle WA 98101
                                                                                         206.620.4450
               Case 3:18-cv-05105-RJB Document 239 Filed 02/14/19 Page 3 of 11



 1                                                 V.       ARGUMENT

 2   A.       General Electric is Entitled to Judgment as a Matter of Law.

 3            Summary judgment is authorized when, “[t]he pleadings, depositions, answers to

 4   interrogatories and admissions on file, together with affidavits, if any, show that there is no genuine

 5   issue as to any material fact and that the moving party is entitled to a judgment as a matter of law.” 4

 6   There is no genuine issue of fact for trial where the record, taken as a whole, could not lead a

 7   rational trier of fact to find for the nonmoving party. 5 When the nonmoving party fails to establish

 8   an essential element of her case (that she will bear the burden of proof at trial), the moving party is

 9   entitled to judgment as a matter of law. 6 At the summary judgment stage, a defendant can satisfy its
10   initial burden of production either by offering evidence affirmatively disproving an essential material
11   fact or by showing that, despite an adequate opportunity for discovery, the Plaintiff lacks sufficient
12   evidence to raise a genuine issue as to the fact in question. 7 Once the defendant meets this initial
13   burden, the burden shifts to the plaintiff to go beyond the pleadings and to produce admissible

14   evidence (as opposed to mere conclusions, speculation, or legal conclusions) sufficient to raise at

15   least a genuine issue of fact as to the defendant’s liability. 8

16            To defeat this motion, Plaintiff must offer evidence from which an objectively reasonable

17   juror could conclude that General Electric was a probable source of asbestos to which Mr. Varney

18   was exposed and that a General Electric product was a substantial factor in causing Mr. Varney’s

19   alleged mesothelioma. 9 Because Plaintiff cannot do so, summary judgment is appropriate.

20
     4
21     Fed. R. Civ. P. 56; Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986) (“A party is entitled to summary
     judgment where the documentary evidence produced by the parties permits only one conclusion.”).
     5
22     Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986) (nonmoving party must present
     specific, significant probative evidence, not simply “some metaphysical doubt”). See also Fed. R. Civ. P. 56(e).
     6
       Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).
23   7
       See, e.g., Fairbank v. Wunderman Cato Johnson, 212 F.3d 528, 531 (9th Cir. 2000); GLW Ventures LLC v. United
     States Dep’t of Agriculture, 261 F. Supp. 3d 1098, 1102 (W.D. Wash. 2016); Nissan Fire & Marine Ins. Co. v. Fritz
24   Cos., Inc., 210 F.3d 1099, 1102, 1106 (9th Cir. 2000).
     8
       Anderson, 477 U.S. at 256-57; Fairbank, 212 F.3d at 531; GLW Ventures LLC, 261 F. Supp. 3d at 1102.
25   9
       See, e.g., Lindstrom v. A-C Product Liability Trust, 424 F.3d 488, 492 (6th Cir. 2005) ( an essential element of any
     maritime law-based tort claim, whether framed in terms of negligence or strict liability, is proof that the defendant’s
26   conduct was a substantial factor in causing the plaintiff’s injury); Lockwood v. AC&S, 109 Wn.2d 235, 245, 744
     P.2d 605 (1987) (to raise a genuine issue of material fact, a plaintiff in an asbestos case must show “a reasonable
     connection between the injury, the product causing the injury, and the manufacturer of that product.”).

     DEFENDANT GENERAL ELECTRIC COMPANY’S                                             TANENBAUM KEALE, LLP
                                                                                         One Convention Place
     MOTION FOR SUMMARY JUDGMENT - 3                                                   701 Pike Street, Suite 1575
     Case No.: 3:18-cv-05105-RJB                                                           Seattle WA 98101
                                                                                             206.620.4450
               Case 3:18-cv-05105-RJB Document 239 Filed 02/14/19 Page 4 of 11



 1   B.       There is No Admissible Evidence of Exposure to Asbestos from General Electric

 2            Equipment.

 3            Just like any product liability suit, Plaintiff must prove General Electric manufactured and/or

 4   distributed a product that caused Plaintiff’s injury. Plaintiff needs to first establish exposure to

 5   sustain her claim. Presence of a product at a given job site establishes no more than the possibility

 6   of causation. 10 There must also be evidence that exposure to respirable asbestos from a defendant’s

 7   product was a substantial factor in causing Plaintiff’s injuries.11 No such exposure evidence exists in

 8   this case.

 9            There is no admissible evidence Mr. Varney ever encountered any General Electric
10   product—nor any admissible evidence he was exposed to respirable asbestos from a General Electric
11   product. On that basis, there is no evidence that could establish where, when and how Mr. Varney
12   was allegedly exposed to respirable asbestos from General Electric’s products as required by
13   Lockwood. 12 Plaintiff has no admissible evidence that Mr. Varney was exposed to an asbestos-
14   containing product manufactured or sold by General Electric and no fact witnesses have been

15   identified that will testify regarding Mr. Varney’s alleged exposures to General Electric’s products—

16   the absence of exposure evidence alone necessitates dismissal. 13

17   C.       Plaintiff Cannot Sustain Her Burden on Causation.

18            Notwithstanding the lack of exposure evidence set forth above, to maintain a triable issue of

19   fact on causation, Plaintiff must also show that exposure to an asbestos-containing General Electric

20   product was a substantial factor in causing Plaintiff’s injuries (Mr. Varney’s alleged disease,

21   mesothelioma). 14 The Court may consider several factors to determine whether the exposure

22   evidence rises to the level of “substantial” causation. Under Lockwood v. AC&S, 109 Wn.2d 235,

23   10
        Lockwood, 109 Wn.2d at 245.
     11
        Id. at 248.
24   12
        See generally, Fed. R. Evid. 801. Interrogatory responses are not admissible if offered by Plaintiff to satisfy her
     burden of proof on essential elements of her case, as they constitute inadmissible hearsay under Fed. R. Evid.
25   801(c).
     13
        Accord. Brucker et al. v. CBS Corp., et al., No. 3:16-CV-206, 2019 WL 551321, at *2 (N.D. Ohio Feb. 12, 2019)
26   (citing Lindstrom, supra.) (“Plaintiff sets forth no evidence to raise Harold Brucker’s possible exposure to Crane
     asbestos-containing products to anything more than a ‘metaphysical doubt.’”).
     14
        See Mavroudis v. Pittsburgh-Corning Corp., 86 Wn. App. 22, 28, 935 P.2d 684, 689 (1997).

     DEFENDANT GENERAL ELECTRIC COMPANY’S                                            TANENBAUM KEALE, LLP
                                                                                        One Convention Place
     MOTION FOR SUMMARY JUDGMENT - 4                                                  701 Pike Street, Suite 1575
     Case No.: 3:18-cv-05105-RJB                                                          Seattle WA 98101
                                                                                            206.620.4450
                 Case 3:18-cv-05105-RJB Document 239 Filed 02/14/19 Page 5 of 11



 1   744 P.2d 605 (1987), the Court considers the following: Mr. Varney’s proximity to an asbestos-

 2   containing General Electric product when the exposure occurred, the expanse of Mr. Varney’s

 3   workplace where asbestos fibers were released, the length of time that Mr. Varney was allegedly

 4   exposed to an asbestos-containing General Electric product and the type of asbestos-containing

 5   product at issue and the way it was handled. 15

 6              Here, Plaintiff has produced absolutely no admissible evidence to establish Mr. Varney’s

 7   proximity, location and duration of exposure to respirable asbestos for which General Electric is

 8   legally responsible. As a matter of law, Plaintiff has no admissible evidence (even viewing the

 9   evidence in the light most favorable to her) that could establish a General Electric product was a
10   “substantial factor” in causing Mr. Varney’s injuries. Because no issues of material fact remain on
11   causation—summary judgment must be granted in General Electric’s favor.
12                                             VI.    CONCLUSION

13              As set forth above, Plaintiff’s claims against General Electric fail as a matter of law. General

14   Electric respectfully requests that its Motion for Summary Judgement be granted, that all claims stated

15   against it be dismissed with prejudice, and that it be afforded any and all relief deemed proper by this

16   Court.

17              //

18              //

19              //

20              //

21              //

22              //

23              //

24              //

25              //

26
     15
          See e.g., Lockwood, 109 Wn.2d 235.

     DEFENDANT GENERAL ELECTRIC COMPANY’S                                     TANENBAUM KEALE, LLP
                                                                                 One Convention Place
     MOTION FOR SUMMARY JUDGMENT - 5                                           701 Pike Street, Suite 1575
     Case No.: 3:18-cv-05105-RJB                                                   Seattle WA 98101
                                                                                     206.620.4450
            Case 3:18-cv-05105-RJB Document 239 Filed 02/14/19 Page 6 of 11



 1   DATED this 14th day of February, 2019.   TANENBAUM KEALE, LLP

 2

 3                                            By: s/Christopher S. Marks
 4                                            By: s/Malika Johnson
                                              By: s/Alice C. Serko
 5                                            Christopher S. Marks, WSBA #28634
                                              Malika Johnson, WSBA #39608
 6                                            Alice C. Serko, WSBA #45992
 7
                                              One Convention Place
 8                                            701 Pike Street, Suite 1575
                                              Seattle WA 98101
 9                                            (206) 620-4450
                                              Email: cmarks@tktrial.com
10                                                     mjohnson@tktrial.com
                                                       aserko@tktrial.com
11
                                                       seattle.asbestos@tktrial.com
12
                                              Attorneys for General Electric Company
13

14

15

16

17

18

19

20

21

22

23

24

25

26



     DEFENDANT GENERAL ELECTRIC COMPANY’S                         TANENBAUM KEALE, LLP
                                                                     One Convention Place
     MOTION FOR SUMMARY JUDGMENT - 6                               701 Pike Street, Suite 1575
     Case No.: 3:18-cv-05105-RJB                                       Seattle WA 98101
                                                                         206.620.4450
             Case 3:18-cv-05105-RJB Document 239 Filed 02/14/19 Page 7 of 11



 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that on February 14, 2019, I electronically filed the foregoing with the

 3   Clerk of the Court using the CM/ECF system, which will send notification of such filing to the

 4   following:

 5   Brian D. Weinstein                                Benjamin H. Adams (admitted pro hac vice)
     Benjamin R. Couture                               Lisa W Shirley (admitted pro hac vice)
 6   Alexandra Caggiano                                Jason Johnson
     WEINSTEIN COUTURE PLLC                            DEAN OMAR BRANHAM, LLP
 7
     601 Union Street, Suite 2420                      302 N. Market Street, Suite 300
 8   Seattle, WA 98101                                 Dallas, TX 75202
     Phone: (206) 508-7070                             Phone: (214) 722-5990
 9   FAX#: (206) 237-8650                              FAX #: (214) 722-5991
     Email: service@weinsteincouture.com               Email: badams@dobllp.com
10   brian@weinsteincouture.com                        LShirley@dobllp.com
     ben@weinsteincouture.com                          jdean@dobllp.com
11
     Attorneys for Plaintiffs                          jjohnson@dobllp.com
12                                                     Dsmith-hogan@dobllp.com
                                                       cweeks@dobllp.com
13                                                     Attorneys for Plaintiffs

14   James Horne                                       Christopher Marks
     Michael Ricketts                                  Alice C. Serko
15
     GORDON, THOMAS, HONEYWELL LLP                     TANENBAUM KEALE, LLP
16   600 University Street, Suite 2100                 One Convention Place
     Seattle, WA 98101                                 701 Pike Street, Suite 1575
17   Phone: (206) 676-7500                             Seattle WA 98101
     FAX #: (206) 676-7575                             (206) 889-5150
18   Email: IMOservice@gth-law.com                     Email: cmarks@tktrial.com
     jhorne@gth-law.com                                         aserko@tktrial.com
19                                                              seattle.asbestos@tktrial.com.com
     mricketts@gth-law.com
     Attorneys for IMO Industries, Inc.                Attorneys for General Electric Company;
20                                                     Foster Wheeler Energy Corporation; The
21                                                     Gorman-Rupp Company; CBS Corporation

22

23

24

25

26



     DEFENDANT GENERAL ELECTRIC COMPANY’S                               TANENBAUM KEALE, LLP
                                                                           One Convention Place
     MOTION FOR SUMMARY JUDGMENT - 7                                     701 Pike Street, Suite 1575
     Case No.: 3:18-cv-05105-RJB                                             Seattle WA 98101
                                                                               206.620.4450
            Case 3:18-cv-05105-RJB Document 239 Filed 02/14/19 Page 8 of 11



 1   Rachel T. Reynolds                          Barry N. Mesher
     LEWIS BRISBOIS BISGAARD & SMITH             LAW OFFICES OF BARRY N. MESHER
 2   LLP                                         LLC
     1111 3rd Ave., Suite 2700                   P.O. Box 8100
 3
     Seattle, WA 98101                           Tacoma, WA 98419
 4   Phone: (206) 436-2020                       Telephone: 206-412-3690
     FAX #: (206) 436-2030                       Email: bnm@bnmesherlaw.com
 5   Email: Seattle-Asbestos@lewisbrisbois.com   Attorneys for Crown Cork & Seal Company,
     Attorneys for Crown Cork & Seal Company,    Inc.
 6   Inc.
 7
     Allen E. Eraut                              Katherine Steele
 8   RIZZO MATTINGLY BOSWORTH PC                 Michael (Mac) M. Brown
     1300 SW Sixth Avenue, Suite 330             BULLIVANT HOUSER BAILEY PC
 9   Portland, OR 97201-3530                     1700 Seventh Ave., Suite 1810
     Phone: (503) 229-1819                       Seattle, WA. 98101
10   FAX #: (503) 229-0630                       Phone: (206) 521-6438
11   Email: asbestos@rizzopc.com                 FAX #:(206) 386-5130
     aeraut@rizzopc.com                          Email: Asbestos@bullivant.com
12   Attorneys for Warren Pumps, LLC             Attorneys for Sterling Fluid Systems (USA)
                                                 LLC; FMC Corporation
13
     Nicole R. MacKenzie                         G. William Shaw
14   Ryan W. Vollans                             Ryan J. Groshong
15   Jessica Cox                                 K&L Gates LLP
     Nicholas R. Major                           925 4th Avenue, Suite 2900
16   WILLIAMS, KASTNER & GIBBS                   Seattle, Washington 98104
     601 Union Street, Suite 4100                Phone: (206) 623-7580
17   Seattle, WA 98101                           FAX #: (206) 370-6169
     Phone: (206) 628-6600                       Email: bill.shaw@klgates.com
18
     FAX#: (206) 628-6611                        ryan.groshong@klgates.com
19   Email: wkgasbestos@williamskastner.com      se.asbestos@klgates.com
     nmackenzie@williamskastner.com              Attorneys for Crane Co.; Crane
20   rvollans@williamskastner.com                Environmental, Inc.
     jcox@williamskastner.com
21   Attorneys for Parker-Hannifin Corporation
22

23

24

25

26



     DEFENDANT GENERAL ELECTRIC COMPANY’S                       TANENBAUM KEALE, LLP
                                                                   One Convention Place
     MOTION FOR SUMMARY JUDGMENT - 8                             701 Pike Street, Suite 1575
     Case No.: 3:18-cv-05105-RJB                                     Seattle WA 98101
                                                                       206.620.4450
             Case 3:18-cv-05105-RJB Document 239 Filed 02/14/19 Page 9 of 11



 1   Ronald Gardner                           Mark B. Tuvim
     GARDNER TRABOLSI & ASSOCIATES            Kevin J. Craig
 2   PLLC                                     Trevor J. Mohr
     2200 Sixth Avenue, Suite 600             GORDON & REES, LLP
 3
     Seattle, WA 98121                        701 Fifth Avenue, Suite 2130
 4   Phone: (206) 256-6309                    Seattle, WA 98104
     FAX#: (206) 256-6318                     Phone: (206) 695-5100
 5   Email: asbestos@gandtlawfirm.com         Fax: (206) 689-2822
     rgardner@gandtlawfirm.com                E-mail: SEAAsbestos@gordonrees.com
 6   Attorneys for Crosby Valve, LLC; The     mtuvim@gordonrees.com
     Goodyear Tire & Rubber Company; Goulds   kcraig@gordonrees.com
 7
     Pumps LLC; Grinnell LLC; Elliott         tmohr@gordonrees.com
 8   Turbomachinery Co Inc.; ITT LLC          Attorneys for Air & Liquid Systems
                                              Corporation; Velan Valve Corporation
 9
     Edward Hugo                              Dana C. Kopij
10   Christina M Glezakos                     WILLIAMS, KASTNER & GIBBS
11   HUGO PARKER                              601 Union Street, Suite 4100
     240 Stockton Street, 8th Floor           Seattle, WA 98101
12   San Francisco, CA 94108                  Phone: (206) 628-6600
     Phone: (415) 808-0300                    FAX#: (206) 628-6611
13   Email: ehugo@hugoparker.com              Email: wkgasbestos@williamskastner.com
     cglezakos@hugoparker.com                 dkopij@williamskastner.com
14   Attorneys for Fryer Knowles, Inc. a      Attorneys for Weir Valves & Controls USA,
     Washington Corporation                   Inc. d/b/a Atwood & Morrill Co., Inc.
15

16   Claude Bosworth                          Christine E. Dinsdale
     RIZZO MATTINGLY BOSWORTH PC              SOHA & LANG, P.S.
17   1300 SW Sixth Avenue, Suite 330          1325 FOURTH AVENUE, SUITE 2000
     Portland, OR 97201-3530                  SEATTLE, WASHINGTON 98101-2570
18   Phone: (503) 229-1819                    Phone: (206) 624-1800
19   FAX #: (503) 229-0630                    FAX #: (206) 624-3585
     Email: asbestos@rizzopc.com              Email: asbestos@sohalang.com
20   cbosworth@rizzopc.com                    dinsdale@sohalang.com
     Attorneys for Blackmer Pump Company      Attorneys for BW/IP, Inc.
21

22

23

24

25

26



     DEFENDANT GENERAL ELECTRIC COMPANY’S                   TANENBAUM KEALE, LLP
                                                               One Convention Place
     MOTION FOR SUMMARY JUDGMENT - 9                         701 Pike Street, Suite 1575
     Case No.: 3:18-cv-05105-RJB                                 Seattle WA 98101
                                                                   206.620.4450
            Case 3:18-cv-05105-RJB Document 239 Filed 02/14/19 Page 10 of 11



 1   Michael A. Jaeger                            J. Michael Mattingly
     Rachel Tallon Reynolds                       RIZZO MATTINGLY BOSWORTH PC
 2   LEWIS BRISBOIS BISGAARD & SMITH              1300 SW Sixth Avenue, Suite 330
     LLP                                          Portland, OR 97201-3530
 3
     1111 3rd Ave., Suite 2700                    Phone: (503) 229-1819
 4   Seattle, WA 98101                            FAX #: (503) 229-0630
     Phone: (206) 436-2020                        Email: asbestos@rizzopc.com
 5   FAX #: (206) 436-2030                        mmattingly@rizzopc.com
     Email: Michael.Jaeger@lewisbrisbois.com      Attorneys for SB Decking, Inc.
 6   delian.deltchev@lewisbrisbois.com
     Seattle-Asbestos@lewisbrisbois.com
 7
     Attorneys for BNS Co., f/k/a Brown & Shape
 8   Manufacturing Company

 9   Kevin C. Baumgardner                         Randy J. Aliment
     Jeff Bone                                    Marc M. Carlton
10   CORR CRONIN LLP                              LEWIS BRISBOIS BISGAARD & SMITH
11   1001 Fourth Avenue, Suite 3900               LLP
     Seattle, WA 98154-1051                       1111 3rd Ave., Suite 2700
12   Phone: (206) 625-8600                        Seattle, WA 98101
     FAX #: (206) 625-0900                        Phone: (206) 436-2020
13   Email: asbestos@corrcronin.com               FAX #: (206) 436-2030
     Attorneys for Darigold, Inc.                 Email: Seattle-Asbestos@lewisbrisbois.com
14                                                randy.aliment@lewisbrisbois.com
15                                                marc.carlton@lewisbrisbois.com
                                                  Attorneys for Flowserve US, Inc.
16
     Richard Gawlowski                            Daira S. Waldenberg
17   WILSON, SMITH, COCHRAN &                     SELMAN BREITMAN LLP
     DICKERSON                                    600 University Street, Suite 1800
18
     901 Fifth Avenue, Suite 1700                 Seattle, WA 98101-4129
19   Seattle, WA 98164                            Phone: 206.447.6461
     Phone: (206) 623-4100                        FAX #: 206.588.4185
20   FAX #: (206) 623-9273                        Email: dwaldenberg@selmanlaw.com
     Email: Metlifeasbestos@wscd.com              asbestosWA@selmanlaw.com
21   Attorneys for Defendant Metropolitan Life    Attorneys for John Crane, Inc.
     Insurance Company
22

23

24

25

26



     DEFENDANT GENERAL ELECTRIC COMPANY’S                        TANENBAUM KEALE, LLP
                                                                    One Convention Place
     MOTION FOR SUMMARY JUDGMENT - 10                             701 Pike Street, Suite 1575
     Case No.: 3:18-cv-05105-RJB                                      Seattle WA 98101
                                                                        206.620.4450
            Case 3:18-cv-05105-RJB Document 239 Filed 02/14/19 Page 11 of 11



 1   David E. Chawes
     William E. Fitzharris
 2   Bennett J. Hansen
     Stephanie B Ballard
 3
     PREG O’DONNELL & GILLETT PLLC
 4   901 Fifth Avenue, Suite 3400
     Seattle, WA 98164
 5   Phone: (206) 287-1775
     FAX #: (206) 287-9113
 6   Email: dchawes@pregodonnell.com
     wfitzharris@pregodonnell.com
 7
     bhansen@pregodonnell.com
 8   hvanburen@pregodonnell.com
     aanthony@pregodonnell.com
 9   ssiers@pregodonnell.com
     sballard@pregodonnell.com
10   asbestos@pregodonnell.com
11   Attorneys for Armstrong International, Inc.

12

13          Signed at Seattle, Washington this 14th day of February, 2019.
14                                                 s/Maria Tiegen
15                                                 Maria Tiegen
                                                   TANENBAUM KEALE, LLP
16                                                 One Convention Place
                                                   701 Pike Street, Suite 1575
17                                                 Seattle WA 98101
                                                   (206) 620-4450
18                                                 Email: mtiegen@tktrial.com
19

20

21

22

23

24

25

26



     DEFENDANT GENERAL ELECTRIC COMPANY’S                             TANENBAUM KEALE, LLP
                                                                         One Convention Place
     MOTION FOR SUMMARY JUDGMENT - 11                                  701 Pike Street, Suite 1575
     Case No.: 3:18-cv-05105-RJB                                           Seattle WA 98101
                                                                             206.620.4450
